Exhibit 10.69

 

 



 

 

Capital Inter-banking Lending Contract

 

Party A (Offering Party): Hebei Yinlong New Energy Co., Ltd.

 

Address: ____________________________________________

 

Party B (Offered Party): Northern Altair Nanotechnologies Co., Ltd.

 

Address: North of Dongzhuchang Village, Wu'an Town, Wu'an City, Hebei Province

 

In order to regulate the fund surplus and deficiency, based on principles of
equality and voluntariness, honesty and credibility, through consensus, Party A
and Party B enter into this Contract and promise to abide by it jointly.

 

I. Provisional amount of inter-banking fund between Party A and Party B is: RMB
100,000,000.00, (in capital) RMB One Hundred Million Only. In principle, the
shortest term of inter-banking lending period is 7 days; the longest term is no
more than 12 months. It could be reused within the limit range.

 

II. Each inter-banking lending, Party A and Party B shall arrange the specific
inter-banking lending amount, inter-banking lending time according to the
financial resource transfer table approved by both parties and the transferring
bill from the bank, and the separately signed Loan Contract and Loan Receipt are
not needed.

 

II. Inter-banking lending interest: Monthly interest of inter-banking lending is
0%, which is collected by month and it is paid off when the principal is done.

 

IV. Inter-banking lending term:

 

The inter-banking lending term under the agreement is 12 months, from January 1,
2015 to December 31, 2015.

 

V. Both parties involved in the inter-banking lending shall abide by credibility
and stick up for each party's reputation. Offered Party shall repay principal
and interest on schedule and shall not occupy to use it for any reason. Offered
Party fails to remit the repayment to the account appointed by Offering Party
pursuant to agreed repayment time, it shall be regarded as overdue.

 

VI. The capital borrowed from Offered Party, whose risk shall be totally assumed
by Offered Party and Offering Party has no right to interfere with the capital
operation.

 

VII. Otherwise, there has statutory stipulation or agreement, either Party from
Party A or Party B shall be approved by the other Party, if it needs to change
some clause under this Contract, then both parties conclude a written agreement.

 

Within the term stipulated under the Loan Contract, if it encounters market
inter-banking lending price adjustment, the relevant content under the Loan
Contract shall not be adjusted.

 

VIII. Contract dispute settlement: Dispute incurred during performance of this
Contract shall be settled through amicable negotiation, or mediated by a third
party. In the case of settlement failure through negotiation or mediation, then
a lawsuit may be filed to the local people's court where Party A is located by
law.

 

 
1 of 2 

--------------------------------------------------------------------------------

 

 

IX. This Contract shall be effective since the date of being signed by parties.
This Contract is in duplicate, one for each party respectively with the same
legal effect.

 

 

Party A (signature and seal):

Party B (signature and seal):

Legal (authorized) representative(s):

Special Seal for Contract of Hebei Yinlong New Energy Co., Ltd.

Legal (authorized) representative(s): [ex10-71img003.gif]

Special Seal for Contract of Northern Altair Nanotechnologies Co., Ltd.

Signing date: MM/DD/YYYY

Signing date: MM/DD/YYYY

[ex10-71img002.gif] [ex10-71img001.gif]

 

 

2 of 2